Citation Nr: 0017899	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-01 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Entitlement to service connection for claimed hemorrhoids.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1991 to 
September 1997, with more than 11 months of prior active 
service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's current hemorrhoidal disorder likely had 
its clinical onset during service.  



CONCLUSION OF LAW

The veteran's hemorrhoids are due to disease or injury which 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of service 
connection for hemorrhoids is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The service medical records contain 
an assessment of hemorrhoids and the VA medical evidence, 
obtained shortly after the veteran's separation from service, 
confirmed a diagnosis of hemorrhoids via flexible 
sigmoidoscopy.  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Each claimed disability for which a veteran seeks service 
connection or is shown in service records must be considered 
on the basis of his medical records and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a) (1999).  
Determinations as to service connection must be based on a 
review of the entire evidence of record.  Id.  

The veteran argues that he initially developed hemorrhoids 
while in service.  

The veteran's service medical records contained an April 1990 
report of enlistment physical that noted the condition of the 
veteran's anus and rectum as "normal."  

A March 1995 screening note of acute medical care regarding 
follow-up treatment for a reported painful knot on the left 
side of his anal region.  The record noted related tenderness 
and edema and indicated that there was no open laceration, 
pustule build-up or ecchymosis present.  The record included 
an assessment of rule out hemorrhoids as well as an 
additional assessment of small non-inflamed left hemorrhoids.  
The planned treatment was reported as warm soaks and 
education.  

A January 1997 report of Medical Board examination indicated 
that the veteran's anus and rectum was not evaluated.  The 
veteran was separated from service in September 1997.  

A January 1998 record of VA outpatient treatment showed that 
the veteran reported two recent occasions of rectal bleeding 
and a history of hemorrhoids in service.  Upon examination, 
the report noted that the anus showed no hemorrhoids and that 
none were felt internally, but indicated that an anoscopy was 
not performed.  The diagnosis was reported as hemorrhoids by 
history "and probably now."  

An April 1998 record of a VA outpatient flexible 
sigmoidoscopy procedure revealed findings of moderate 
internal hemorrhoids as well as a single internal hemorrhoid 
with a small amount of fresh blood that was likely the source 
of the veteran's bleeding.  The diagnosis was reported as 
internal hemorrhoids and the treatment plan indicated that 
the veteran was to return to the clinic after 4 to 6 weeks.  

The veteran submitted, with an October 1998 Notice of 
Disagreement, lay statements from his mother and wife that 
noted that they each recalled that the veteran had complained 
of rectal bleeding and irritation since 1993.  The veteran 
also included a September 1998 written statement in which he 
explained that he had initially experienced related problems 
in 1993 and that he had been too embarrassed to seek medical 
attention in service, but that he had explained these 
problems to his wife and mother at the time.  He also stated 
that, after he had experienced severe bleeding in 1998, he 
decided to address the problem at a VA clinic.  

In light of the VA medical evidence obtained shortly after 
the veteran's separation from service which confirmed the in-
service assessment of hemorrhoids, the Board finds that the 
preponderance of the evidence is for the claim of service 
connection for hemorrhoids.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.303.  



ORDER

Service connection for hemorrhoids is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

